BARBIERI, Senior Judge.
Appellant, Guilford Water Authority, appeals the order of the Court of Common Pleas of Adams County which affirmed the decision rendered by Appellee, Adams County Board of Assessment Appeals (Board), denying Appellant’s application for real estate tax exemption pursuant to Section 15 of the Municipality Authorities Act of 1945 (Act), Act of May 2, 1945, P.L. 382, as amended, 53 P.S. § 318.1 Issues presented for review are whether real estate that is owned by a municipal authority, but not presently used for *257public purposes, is entitled to exemption from local real estate taxation; and alternatively, whether this real estate is entitled to exemption from local real estate taxation pursuant to the Public Utility Realty Tax Act, Act of March 4, 1971, P.L. 6, added by Section 3 of the Act of July 4, 1979, P.L. 60, as amended, 72 P.S. §§ 8101-A — 8108-A.
On appeal from the Board’s denial, the trial court, after hearing, made the following uncontroverted findings of fact:
I. Petitioner, Guilford Water Authority, is a municipal authority organized and existing under the Pennsylvania Municipal Authorities Act of 1945, Act of May 2, 1945, P.L. 382, Section 1, 53 P.S. 301 et seq.
5. On March 10, 1988, Petitioner acquired real estate ... as a future site for a public water supply.
10. As of September 26, 1988, the Department of Environmental Resources had approved two proposed well sites and rejected a third one.
II. Petitioner must drill the wells, obtain water quality approval, design and install an on-site storage facility, install pumps, and construct and connect a water main to its present system before water from the site will be available for use by Petitioner’s customers. .
Findings of Fact Nos. 1, 5, 10-11. Based thereon, the trial court concluded that Appellant’s real estate was not presently being used for a public purpose; and accordingly, that Appellant was not presently entitled to a real estate tax exemption.
Statutory provisions that exempt property from taxation must be strictly construed. Section 1928(b)(5) of the Statutory Construction Act of 1972 (SCA), 1 Pa.C.S. § 1928(b)(5). The General Assembly, by virtue of the PA. CONST, art. VIII, § 2(a)(iii), is authorized to exempt from taxation only those portions of public property actually and regularly used for public purposes. However, Section 15 of the Act, .53 P.S. § 318, exempts from taxation any property acquired or used by municipal authorities for public purposes. Where there is a conflict between consti*258tutional and statutory provisions, constitutional provisions control. See Amidon v. Kane, 444 Pa. 38, 279 A.2d 53 (1971) and Pittsburgh Railways Co. v. Port of Allegheny County Authority, 415 Pa. 177, 202 A.2d 816 (1964) (The Constitution is the supreme law of the land and legislative acts are subordinate). In accordance with this principle, we find that the narrower constitutional standard for tax exemption must prevail over the broader statutory standard set forth in Section 15 of the Act and that the legislature, as we see it, acted beyond the authority entrusted to it under the constitution of this Commonwealth.
In the case sub judice, Appellant is not yet actually and regularly using the property involved here for public purposes. Moreover, the Department of Environmental Resources is still reviewing the suitability of Appellant’s property; and thus, there is no certainty that this property will ultimately be used for public purposes. In West View Borough Municipal Authority Appeal, 381 Pa. 416, 113 A.2d 307 (1955), cited by both parties, the Supreme Court noted that it is the present, and not an indefinite prospective use as here, which controls whether the use is a public use exempt from taxation. We therefore conclude, as did the trial court, that Appellant is not entitled to tax exemption under the Act.2
Appellant alternatively asserts that the Public Utility Realty Tax Act (PURTA) affords it a secondary basis for tax exemption. The Board, however, maintains that Appellant is not a “public utility” within the meaning of PURTA.
Section 3 of PURTA, 72 P.S. § 8101-A(2), defines “public utility” as:
Any person, partnership, association, corporation or other entity furnishing public utility service under the jurisdiction of the Pennsylvania Public Utility Commission or the corresponding regulatory agency of any other state or of the United States; and any electric cooperative *259corporation, municipality or municipality authority furnishing public utility service, but shall not mean any public utility furnishing public utility sewage services, or municipality or municipality authority furnishing public utility services. (Emphasis added.)
We interpret this language to exclude Appellant, a municipal authority furnishing public utility services, from the purview of PURTA.
For the reasons recited herein, we affirm the trial court’s decision.3
ORDER
AND NOW, this 2nd day of January, 1990, the order of the Court of Common Pleas of Adams County is affirmed.

. Section 15 of the Act provides in pertinent part that:
The effectuation of the authorized purposes of Authorities created under this act shall and will be in all respects for the benefit of the people of the Commonwealth of Pennsylvania, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and since such Authorities will be performing essential governmental functions in effectuating such purposes, such Authorities shall not be required to pay any taxes or assessments upon any property acquired or used by them for such purposes____ (Emphasis added.)


. The burden of proving entitlement to tax exemption is upon the party claiming tax exempt status. See Pittsburgh Institute of Aeronautics Tax Exemption Case, 435 Pa. 618, 258 A.2d 850 (1969).


. We note in passing, as did the trial court, that Appellant may be entitled to tax exemption under the Act at a future date.